Citation Nr: 0124747	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  96-18 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1966 to March 1967.

In June 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claims for service connection for an acquired 
psychiatric disorder and for hypertension.  He appealed the 
RO's decision to the Board of Veterans' Appeals (Board).

The Board twice remanded the case to the RO for further 
development and consideration-initially in August 1999.  And 
following that remand, in October 1999, the RO granted the 
claim for service connection for an acquired psychiatric 
disorder, thereby resolving that issue.  The Board again more 
recently remanded the remaining claim for hypertension to the 
RO in June 2000, to allow the veteran an opportunity to 
testify at a hearing at the RO before a Member of the Board 
(i.e., a Travel Board hearing).  His Travel Board hearing 
was held in July 2001, and the signing judge of this decision 
conducted the hearing.  The veteran and a friend also earlier 
had testified at another hearing at the RO in August 1996, 
which a local hearing officer conducted.


FINDINGS OF FACT

1.  The veteran received treatment during service for 
fluctuations in his blood pressure-which, at times, was 
elevated and other times within normal limits; however, 
hypertension was never diagnosed while he was on active duty 
in the military or within one year after his service ended in 
March 1967.

2.  Hypertension was not initially diagnosed until many years 
later, in 1994.


3.  A VA physician who reviewed the medical and other 
evidence concerning this case, however, confirmed in 
September 1999 that the veteran still has hypertension-
although it is well controlled with medication, and that his 
elevated blood pressure readings during service were 
objective clinical indications that he was in a 
prehypertension stage-during which alterations in 
cardiovascular hemostasis occur.  Furthermore, the VA 
physician went on to note that, in time, these small 
alterations accumulate and yield to larger changes 
recognizable as early hypertension, and that it is well known 
that those individuals whose blood pressure is high initially 
and then subsequently becomes normal have a tendency to 
develop more consistently elevated blood pressure when 
followed closely in the future.

4.  Based on the September 1999 medical opinion of the VA 
physician, it is just as likely as not that the veteran began 
experiencing the prodromal symptoms of hypertension while he 
was on active duty in the military.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease contracted or an injured sustained while on 
active duty in the military, or for aggravation of a pre-
existing condition during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Hypertension will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
Id.

The veteran's service medical records (SMRs) confirm that he 
experienced fluctuations in his blood pressure during August 
and September 1966, while he was on active duty in the 
military.  But his elevated blood pressure readings primarily 
were incidental findings noted in the course of receiving 
treatment for other conditions-including infectious 
mononucleosis manifested by headaches and a fever.  When 
hospitalized in August 1966 for treatment of pain in his 
throat, fever, headache, and chills caused by the infectious 
mononucleosis, he had an elevated blood pressure reading of 
160/102-interspersed with normal readings averaging 120/70.  
When later hospitalized in September 1966 for further 
treatment of his headaches, it again was noted that he had 
"labile" blood pressure over the previous month-with 
occasional reading of 160/100 during the course of an 
acute febrile illness.  But despite that, his regular blood 
pressure reading was still within normal limits, 142/74, and 
hypertension was never actually diagnosed at any time while 
he was on active duty in the military.  Indeed, a specific 
clinical workup for this was "unremarkable," and there were 
some indications that he had a history of high blood pressure 
with headaches and anxiety ("nervousness") even prior to 
enlisting in the military.

Hypertension also was not clinically diagnosed within the 
one-year presumptive period after the veteran's military 
service ended in March 1967, or for even many more years 
after that-prior to 1994.  However, there are numerous 
medical records on file confirming that he continues to take 
various types of medication for treatment of his 
hypertension, so he obviously still has it.  In fact, a VA 
physician who reviewed the medical and other evidence 
concerning this case confirmed in September 1999 that the 
veteran still has hypertension-although it reportedly 
is well controlled by his medication.  But of equal or even 
greater significance, that same VA physician went on to note 
that the veteran's elevated blood pressure readings during 
service were objective clinical indications that he was in a 

"prehypertension stage"-during which alterations in 
cardiovascular hemostasis occur.  Furthermore, the VA 
physician said that, in time, these small alterations 
accumulate and yield to larger changes recognizable as early 
hypertension, and that it is well known that those 
individuals whose blood pressure is high initially and then 
subsequently becomes normal have a tendency to develop more 
consistently elevated blood pressure when followed closely in 
the future.

The September 1999 medical opinion of the VA physician places 
the evidence, for and against the claim, into relative 
equipoise because he essentially stated that it is just as 
likely as not that the veteran began experiencing the 
prodromal symptoms of hypertension while he was on active 
duty in the military-eventually leading to the actual 
diagnosis of the condition, albeit many years later.  This, 
in turn, is akin to the situation in another precedent case 
with similar facts and circumstances, wherein the United 
States Court of Appeals for Veterans Claims (Court) held that 
there effectively had been a "continuity of symptomatology" 
after service, with a medical opinion linking the current 
condition at issue to the continuous symptoms after service-
meaning service connection is warranted with resolution of 
all reasonable doubt in the veteran's favor.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); 38 C.F.R. § 3.102.

Since the Board is granting the veteran's claim in its 
entirety, there is no need to discuss any legal implications 
of the Veterans Claims Assistance Act of 2000 (the "VCAA"), 
which the President signed into law on November 9, 2000, 
during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001); 66 Fed. Reg., 
No. 168, 45620-45632 (Aug. 29, 20001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The veteran obviously is not 
prejudiced by the Board going ahead and deciding his claim, 

in spite of the change in law, because he is receiving the 
very benefit that he requested when appealing the RO's 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for service connection for hypertension is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

